United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3184
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

            Jesus Samaniego-Garcia, also known as Bobby Alvarado

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                   Appeal from United States District Court
                    for the District of Nebraska - Lincoln
                                ____________

                             Submitted: May 12, 2014
                               Filed: July 14, 2014
                                 ____________

Before RILEY, Chief Judge, BEAM and SMITH, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       Jesus Samaniego-Garcia appeals the 46-month sentence of imprisonment the
district court1 imposed after Samaniego-Garcia pled guilty, pursuant to a plea



      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
agreement, to distributing five grams or more of methamphetamine in violation of 21
U.S.C. § 841(a)(1), (b)(1).

       Samaniego-Garcia first proposes the sentence is substantively unreasonable,
asserting the district court “erred in weighing the [18 U.S.C. § 3553(a)] sentencing
factors,” then questioning whether the district court “even considered” these
factors—actually alleging a procedural error.2 “The district court has wide latitude
to weigh the § 3553(a) factors in each case and assign some factors greater weight
than others in determining an appropriate sentence,” United States v. Bridges, 569
F.3d 374, 379 (8th Cir. 2009), which we review for an abuse of discretion, United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). Here, the district
court satisfied its procedural obligation to consider the § 3553(a) factors, see id., and
imposed a sentence at the bottom of the agreed upon U.S. Sentencing Guidelines
range. After careful review of the record, we conclude the district court did not
procedurally err, and Samaniego-Garcia has not rebutted the presumption that the
sentence was reasonable. See United States v. Cromwell, 645 F.3d 1020, 1022 (8th
Cir. 2011) (“A within-range sentence is presumptively reasonable.”).

       Second, Samaniego-Garcia maintains his trial counsel provided ineffective
assistance by telling Samaniego-Garcia that if he pled guilty, he would receive a 24-
month sentence of imprisonment.            Samaniego-Garcia’s appellate counsel
acknowledges, after reviewing the lower court record, he “found no evidence
supporting this claim.” We decline to review this argument on direct appeal. “We
will consider ineffective-assistance claims on direct appeal only where the record has
been fully developed, where not to act would amount to a plain miscarriage of justice,
or where counsel’s error is readily apparent.” United States v. Ramirez-Hernandez,

      2
       “The line between what is procedural and what is substance is famously fuzzy
at the margins.” United States v. Kane, 639 F.3d 1121, 1136 (8th Cir. 2011). But
“substantive review exists, in substantial part, to correct sentences that are based on
unreasonable weighing decisions.” Id. (quotation omitted).

                                          -2-
449 F.3d 824, 827 (8th Cir. 2006). That is not the case here—the record on this issue
is not fully developed, no error by trial counsel is apparent on the current record, and
no miscarriage of justice plainly appears.

      We affirm.
                        ______________________________




                                          -3-